DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a field sensor … responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured to output a field sensor signal indicative of at least one of a position and an orientation of the field sensor,” as recited in claim 21, which corresponds to a coil (see para [0042] and [0054] of Applicant(s)’ specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 26, 28, and 34-35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,985,022 to Fearnot et al. (hereinafter “Fearnot”) in view of U.S. Patent Application Publication No. 2007/0270679 to Nguyen et al. (hereinafter “Nguyen”) and optionally in view of U.S. Patent Application Publication No. 2007/0179492 to Pappone.
For claim 21, Fearnot discloses a medical device (Abstract) comprising:
a shaft (101, 102) (Fig. 1) comprising an axis (axis of 101, 102) and comprising a first, proximal segment (101) (as can be seen in  Fig. 1) and a second, distal segment (102) (as can be seen in Fig. 1), and wherein said second, distal segment includes a proximal end (proximal end of 102, as can be seen in Figs. 1 and/or 2) and a distal end (distal end of 102, as can be seen in Figs. 1 and/or 2),
wherein the first, proximal segment is configured to (Examiner’s Note: functional language, i.e., capable of) buckle upon application of a first critical force thereto (col. 3, line 61 – col. 4, line 15);
wherein the second, distal segment includes an outer surface (outer surface of 102, as can be seen in Fig. 2) and an inner surface (inner surface of 102, as can be seen in Fig. 2) and is configured to (Examiner’s Note: functional language, i.e., capable of) buckle upon application of a second critical force thereto that is lower than the first critical force (col. 3, lines 61-63, col. 4, line 58 – col. 5, line 1, and col. 6, lines 17-23); and
a coil (109) (Figs. 1 and/or 2), said coil being disposed within said second, distal segment, said coil being separate from said first, proximal segment (as can be seen in Fig. 2).
Fearnot does not expressly disclose that the coil is disposed radially inwardly of the inner surface of the second, distal segment.
However, Nguyen teaches a coil (22) (Fig. 2) (para [0046]) disposed radially inwardly of an inner surface of a second, distal segment (distal segment of the unlabeled structure that includes 55, shown in Fig. 2).

Fearnot appears to further disclose said second, distal segment being further configured to limit the amount of force transmitted by the second, distal segment to tissue contacting the second, distal segment after an application of the second critical force to the second, distal segment as the device is advanced over a distance toward the tissue (col. 3, lines 61-63, col. 4, line 58 – col. 5, line 1, and col. 6, lines 17-23).
However, in the event Fearnot does not expressly disclose said second, distal segment being further configured to limit the amount of force transmitted by the second, distal segment to tissue contacting the second, distal segment after an application of the second critical force to the second, distal segment as the device is advanced over a distance toward the tissue, Pappone is directed to a catheter system for gentle and firm wall contact and discloses a catheter shaft (20) (Fig. 1) with a distal end (24) (Fig. 1) having a relatively high flexibility, a net bending modulus of 10-5 N-m2 or less (paragraph [0016]), a buckling force of 7 grams (for a 4 cm length catheter) (paragraph [0016]), with the catheter shaft buckling if excessive force is applied (Fig. 1) (paragraph [0016]), along with the ability for the user/operator to monitor the device's prolapsed state during application (paragraph [0019]), and it would have been obvious to a skilled artisan to modify Fearnot to include said second, distal segment being further configured to limit the amount of force transmitted by the second, distal segment to tissue contacting the second, distal segment after an application of the second critical force to the second, distal segment as the device is advanced over a distance toward the tissue, in view of the teachings of Pappone, for the obvious advantage of not puncturing, scraping, or otherwise damaging the tissue of 
Fearnot appears to further disclose a field sensor located on or within the shaft responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured to output an electrical field sensor signal indicative of at least one of a position and an orientation of the field sensor (col. 4, lines 16-17), and electric conductors (115 and/or 116) (Fig. 1) (col. 5, lines 21-25 and col. 6, lines 14-16), wherein said electric conductors are coupled to said field sensor (as can be seen in Fig. 1).
However, in the event Fearnot does not disclose a field sensor located on or within the shaft responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured to output an electrical field sensor signal indicative of at least one of a position and an orientation of the field sensor, and electric conductors, wherein said electric conductors are coupled to said field sensor, Pappone teaches a field sensor different from said coil located on or within the shaft responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured (Examiner’s Note: functional language, i.e., capable of) to output an electrical field sensor signal indicative of at least one of a position and an orientation of the field sensor (para [0015], [0017], [0019]-[0020], [0022], [0024]-[0025], and/or [0029]), and electric conductors (para [0016]- [0017] and, [0024]-[0025]), wherein said electric conductors are coupled to said field sensor (para [0016]- [0017] and, [0024]-[0025]).
It would have been obvious to a skilled artisan to modify Fearnot to include a field sensor located on or within the shaft responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured to output an electrical field sensor signal indicative of at least one of a position and an orientation of the field sensor, and electric conductors, wherein said electric conductors are coupled to said field sensor, in view of the teachings of Pappone, for the obvious 
For claim 26, Fearnot does not expressly disclose an electrode disposed on the distal end of the second, distal segment, the electrode comprising a positioning electrode configured to produce a representative signal indicative of at least one of a position and orientation thereof.
However, Nguyen teaches an electrode disposed on the distal end of the second, distal segment (as can be seen in Fig. 1B), the electrode comprising a positioning electrode configured to produce a representative signal indicative of at least one of a position and orientation thereof (para [0077]).
It would have been obvious to a skilled artisan to modify Fearnot to include an electrode disposed on the distal end of the second, distal segment, the electrode comprising a positioning electrode configured to produce a representative signal indicative of at least one of a position and orientation thereof, in view of the teachings of Nguyen, for the obvious advantage mapping the vasculature through which Fearnot’s device is being inserted.
For claim 28, Fearnot does not expressly disclose wherein the electrode comprises a first electrode and the positioning electrode comprises a first positioning electrode, said medical device further comprising a second electrode disposed on the second, distal segment and being disposed proximally of the first electrode, and a third electrode disposed on the second, distal segment and being disposed proximally of the second electrode, wherein the first, second, and third electrodes comprise electrically conductive material, the second and third electrodes comprising second and third positioning electrodes.
However, Nguyen teaches wherein the electrode comprises a first electrode and the positioning electrode comprises a first positioning electrode (as can be seen in Fig. 1B) (also see para [0077]), said medical device further comprises a second electrode disposed on the second, distal segment and being disposed proximally of the first electrode (as can be seen in Fig. 1B), and a third electrode disposed on 
It would have been obvious to a skilled artisan to modify Fearnot wherein the electrode comprises a first electrode and the positioning electrode comprises a first positioning electrode, said medical device further comprising a second electrode disposed on the second, distal segment and being disposed proximally of the first electrode, and a third electrode disposed on the second, distal segment and being disposed proximally of the second electrode, wherein the first, second, and third electrodes comprise electrically conductive material, the second and third electrodes comprising second and third positioning electrodes, in view of the teachings of Nguyen, for the obvious advantage mapping the vasculature through which Fearnot’s device is being inserted.
For claim 34, Fearnot further discloses a fluid lumen (106) disposed radially inwardly of the coil (as can be seen in Fig. 2).
For claim 35, Fearnot and Nguyen do not expressly disclose a force/contact sensor configured to detect an amount of force provided by the medical device.
However, Pappone teaches a force/contact sensor (102) configured to detect an amount of force provided by the medical device (para [0026]) (also see Fig. 3).
It would have been obvious to a skilled artisan to modify Fearnot to include a force/contact sensor configured to detect an amount of force provided by the medical device, in view of the teachings of Pappone, for the obvious advantage of not exceeding an excessive force level when guiding the medical device through the human body.
Claim(s) 22-25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearnot in view of Nguyen and optionally Pappone, and further in view of U.S. Patent Application Publication No. 2011/0156700 to Kariv.
For claim 22, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the field sensor comprises a conductive coil.
However, Kariv teaches a conductive coil (para [0022] and/or [0023]).
It would have been obvious to a skilled artisan to modify Fearnot wherein the field sensor comprises a conductive coil, in view of the teachings of Kariv, because a conductive coil is a suitable type of field sensor that can detect a magnetic field.
For claim 23, Fearnot, Nguyen and Pappone do not expressly disclose wherein the field sensor comprises a magnetic field detection coil, the medical positioning system (MPS) being configured to generate the magnetic field as a changing magnetic field, and wherein a voltage corresponding to the field sensor signal is induced in the magnetic field detection coil when residing in the changing magnetic field.
However, Kariv teaches wherein the field sensor comprises a magnetic field detection coil (para [0022] and [0023]), a medical positioning system (MPS) being configured to generate the magnetic field as a changing magnetic field (para [0021]), and wherein a voltage corresponding to the field sensor signal is induced in the magnetic field detection coil when residing in the changing magnetic field (para [0023]).
It would have been obvious to a skilled artisan to modify Fearnot wherein the field sensor comprises a magnetic field detection coil, the medical positioning system (MPS) being configured to generate the magnetic field as a changing magnetic field, and wherein a voltage corresponding to the field sensor signal is induced in the magnetic field detection coil when residing in the changing magnetic 
For claim 24, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the field sensor comprises a plurality of magnetic field detection coils.
However, Kariv teaches wherein the field sensor comprises a plurality of magnetic field detection coils (para [0022] and [0023]).
It would have been obvious to a skilled artisan to modify Fearnot wherein the field sensor comprises a plurality of magnetic field detection coils, in view of the teachings of Kariv, for the obvious advantage of being able to take position and orientation measurements at a plurality of locations on Nguyen’s medical device.
For claim 25, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the changing magnetic field comprises an alternating current (AC) magnetic field.
However, Kariv teaches wherein the changing magnetic field comprises an alternating current (AC) magnetic field (para [0021]).
It would have been obvious to a skilled artisan to modify Fearnot wherein the changing magnetic field comprises an alternating current (AC) magnetic field, in view of the teachings of Kariv, because such a magnetic field is suitable for working with the position and orientation field sensor.
Claim(s) 27 and 30-33 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearnot in view of Nguyen and optionally Pappone, and further in view of U.S. Patent Application Publication No. 2010/0198208 to Napp et al. (hereinafter “Napp”).
For claim 27, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the positioning electrode is further configured to sense an impedance.
However, Napp teaches wherein a positioning electrode is further configured to sense an impedance (para [0156]).

For claims 30-32, Fearnot and Nguyen do not expressly disclose wherein the second critical force is between an amount of force required to create a transmural lesion and that capable of causing a perforation of the tissue, wherein the amount of force required to create the transmural lesion is within a range between 20 to 50 grams-force and that capable of causing the perforation of the tissue is within a range between 50 to 100 grams-force, wherein the second critical force is in the range of about 40 grams-force to about 100 grams-force.
However, Pappone teaches a sensor (102) configured to detect an amount of force transmitted by a second, distal segment of a medical device (para [0026]) (also see Fig. 3), with the catheter shaft buckling if excessive force is applied (Fig. 1) (para [0016]), and satisfactory contact force (i.e., distal segment or tip) is made to the tissue wall, in part, by selecting the appropriate material stiffness (para [0018]).
Additionally, Napp teaches the use of a tensioning element to transmit force in both the distal direction and proximal direction (para [0217]), that the proximal and distal segments may be designed so that inducing movement in the distal section by application of force on the tensioning element may not result in substantial corresponding movement in the proximal section (para [0216]).  Furthermore, Napp discloses a variety of materials and structures that may be used to transmit longitudinal forces along the length of the catheter body (para [0416]).
It would have been obvious to a skilled artisan to optimize Fearnot wherein the second critical force is between an amount of force required to create a transmural lesion and that capable of causing a perforation of the tissue, wherein the amount of force required to create the transmural lesion is within a range between 20 to 50 grams-force and that capable of causing the perforation of the tissue is within In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to modify Nguyen in view of Pappone and Napp to ensure sufficient contact during prolapse while reducing risk of perforation.
For claim 33, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the second, distal segment has a hardness between about 25 and about 35 on a Shore D scale.
However, Napp teaches the use of a material with a shore D or durometer rating of about 20-40 (para [0421]), such as PEBAX (35D) (para [0040] and [0163]).
It would have been obvious to a skilled artisan to modify Fearnot’s second segment to have a hardness between about 25 to about 35 on a Shore D scale, in view of the teachings of Napp, for the obvious advantage of ensuring a desired rigidity of the catheter segment, while reducing manufacturing costs.
Claim(s) 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearnot in view of Nguyen and optionally Pappone, and further in view of U.S. Patent Application Publication No. 2012/0028512 to Weitzig et al. (hereinafter “Weitzig”).
For claim 29, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the coil is positioned between the second and third electrodes.

It would have been obvious to a skilled artisan to modify Fearnot wherein the coil is positioned between the second and third electrodes, in view of the teachings of Nguyen, for the obvious advantage of stiffening an increased portion of the device so that pushability and torqueability are improved while navigating body lumens, which would “allow better movement during use” (see para [0044] of Nguyen).
Claim(s) 36 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Fearnot in view of Nguyen and optionally Pappone, and further in view of U.S. Patent Application Publication No. 2007/0123805 to Shireman et al. (hereinafter “Shireman”).
For claim 36, Fearnot, Nguyen, and Pappone do not expressly disclose wherein the coil is free and unattached relative to the second, distal segment.
However, Shireman teaches a medical device in which one or more coils could be essentially free of any other attachment other than to the coil that is attached to the medical device (para [0108]).
It would have been obvious to a skilled artisan to modify Fearnot’s coil, wherein the coil is free and unattached relative to the second, distal segment, in view of Shireman’s teaching that a coil could be essentially free from attachment to a medical device, for the obvious advantage of allowing the second member to rotate or flexibly curve, without angular restriction, thus enhancing ease of use of the device.
Response to Arguments
Applicant’s arguments filed 6/28/21 have been fully considered.
With respect to the 103 rejections, the current Office action is interpreting “a field sensor … responsive to a magnetic field generated by a medical positioning system wherein the field sensor is configured to output a field sensor signal indicative of at least one of a position and an orientation of the field sensor,” to invoke 112(f) and has a corresponding structure of a coil.  Element 105 of Fearnot is a Coiled in a spiral configuration surrounding the stainless steel cannula is wire 105” (emphasis added).  The other arguments provided by Applicant appear to address if Fearnot does not disclose a coil, but Applicant has not traversed that a coil is not provided by Fearnot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791